15



      OFFICE   OF THE   A’lTORNEY     GENERAL     OF TEXAS
                             AUSTIN




Hon. h. J. Bryan, Jr.
Dlrtriat Attorney
Eflllsboro, Texas

Attention:     Kr. iYilliam 8. Eartin

War   sirr




                                                tha 66th &~dlolel
                                                llow #!TOO provided
                                                lala 3937aT


question baa been

                                                oller'a Of'tioe and




                                  birtrlot     OS thir Stata ooll-
                                  J, aaa in whioh oouaty there
                              ooiwt, and alao in saoh Ju41-
                            sa of two (8) or more oouatl88,
                            iaial Distriot aompos8d of one
                      oountf ofnqor44 ala0 ~a portion        of
                      al Dlatriot, the salary af the offi-
      cial aourt Peportor   Ihall        be ~4llty-68V4ll X~1i6Eod
      Dollars ($e,irOO.OO) par aaaum, tn addition          to thr
      oomponsationfor tramaorlpt ?44r *a8 allawanaes for
      oxpenaea mw providrd by law; raid salary to be jM.4
      aontbly by th4 oomfii68imera owrt of idhocounty or
      wuntlo#, out of the Oeasml Fund of th4 aounty or
      oouatt40, upon the wrtlt~oMm            M the Matriot    iW&get
                                                                   lt


Hon. A. J. Bryan, Jr., Fag4 2




      provldod that In any Judlolel Dlatrlot oomposed
      of two (2) or mor4 countlea said salary shall be
      .mid by suoh counties of ths district In proportion
      to the nuimber of we4ks provid4d by law for holding
      oourt In the rssp4otlvs oountlea of the dlstriot;
      and provided that in a dintriot wh4roln  in any
      oounty th4 tom ray contlnuo until the budn4SS Ia
      disposed of, each oountr e&ill pay In proportion
      to the time oourt Is actually h4ld In 6uch aounty;
      provldod, however, that in Ebys County, TOXIN!, th4
      oourt r4porter shall bo paid out of the Jury Fund
      of saba oounty upon the oertIfIoat4 OS the judge
      ot the district oourt of maid aonnty.

            Vrovldsd further that  notblm ‘in thlr Aat
      shall b4 oonstrued as In any way rapeallng Artiole
      -2S of the RevIeod CIvfl Statuttts oi 1925, nor
      Chapter 56 of the Osnoral Lawa of the Regular Soa-
      slon of the 4lst L4&slaturo, 1929, nor &all this
      Aat In any repeal or amentl any loual or apeala lawn
      pased   at thk Regular oxYZ3zat~and Second Callsd
      54~SiOIZS OS th4 4lSt LegiS@turO  Of 192&*,

           Artlole 2323 db the R4vImd Civil Statutes  OS 1025.
refened   to 1x1Art1014 2327a, onpra, rsadr as folloms:

           *In casti of~lllnoas, pr4as of offIola1 work,
      or unavoidable disability of the olYIoIa1 short-
      hand reportor   to perform hla duties  in rep0rtlng
      pr404edl~4    in oourt, the Judg4.of the oourt may,
      In hi8 discrmtion, authorize a’.deputy    f&orthand
      reporter to aot during the ahsenae of clald OWl4lal
      shorthand mportor, and said doputrr shorthand ro-
      portsr Shall r4e4lve, durlag the tlas   ho clot.8 for
      said offloIs shorthand ropost4r, the same ~ilary:and
      f44s am the offlolal shwthand rspo+s      of asid
      aourt, to bs paid In the zmnner provldsd for tbo
      orrialal shorthand roportar; bat th4 said oKlola
      shorthand  reporter shall ali10 reoelve hia salary In
      rull during the temporary disability to eat. Thq
      neasssity for a deputy offlola 4horthand re+Porter
       shall be left entirely wIthIn the disoretfon of ths
       judge of ths eo*t."

          Chapter 956 of the Osneral Laws or the Regular BossiOn
of the 4lst Leglslatur4, 1929, Is Artfols 2%26a, Bernon*#~ Olril
Statutea, and provides~ror eXpen,eea 4f all criftclal shorthand
Hon.   A.    a.    Dryan, Page 2




reportsrs and deputy o2flclal shorthand raporters of the
dletrlot  oourts or this E&ate and presoriboa the man.nor of
payrment.

                  Attic10 6624, Vernon's Civil Statutsa,   roads as
r0iiow8:

            eThe 6alarlea of offiCera shall not be ln-
       oroaaed nor dlmlnishod durlxq the term of oifloe
       of the otflcera sntltlsd thersto, provided, how-
       ov6r, that the 6mmbera or the Leglalaturo, by a
       Bajorlty vote, may at any tin4 set their 6alarles
       at any amount wlthln the oonstltutlonal 1lmit.w

          W4 are lnfornmd by the Cos&trollor~s Offloe that
El11 county has a populatlon of 43,036 lnh6bltanta acoordlng
to the last Federal Csnsus. and that the oountr ofl'lolal6
aro ao6p4naated on a salary basis.

          5ootlon 19 of Artialo Soleo, Vernon*6 Civil statut4a,
roads In part as follcr?ps:

             Y340. 13. ~ommia6lon4ra oourt in oountl44
       ha&     a population'oi twenty-thousand (20,O~)
       16habltant.s or mom. and 348s than one hundred
       and ninety thousand (190,000) inhabitants aowrd-
       lsg to the last peoedlng Federal      Census, Is
       h4mby authorized and lt shall be its duty to fix
       the salaries of all the rollowlng named officers,
                sh4rirr   Aasessor  and Colleator of Taxes
       k%;     Judge C;rtmty Attomsy     lnoludlng CrlpIIpILLpf
       Dlatrlot attk64yo and County*attornoya who porton
       the dutiss of Diatriat attornoya, Dlatrlat Clerk,
       County Clerk, Treasurer, Ride and Animal Inspeotor.
       zaah of said offloers    ahall bs paid money in oxmlal
       salary in twelve (12) equal ~lnatall.m4nts0s not
       less than the tot61 su6 aarned a6 compensation by
       him in his orrioial    oapaalty for the fi6Ofd year
       1955, and not more than the naxlmus~ amount alla4d
       such offloor under laws oxlstlng on Augtlst 24, 1925.
       . ..*
          Under Section l3 of Artiole 39lE4, supra, the oom-
missioners court in counties having 4 popllatlon of aora than
tweuty tboummd tnhebitants and less than one hunbred and
ninety thousand inhabitants, has no right or authority to
fix ths salary of the official oourt reportor. The salary
of the official aourt reporter whera on4 county aaupows a
                                                                  18



Hon.   A.   J. Sryau, haego 4



Judicial Dlctrlct and Is the only Dlatriot Court in the
county, is 8p4t3iri0my  uat by stat&e.

          You are roapectfully advlsod t&t it is the opinion
or this department that the ocaaLaaiondra OC&Wt of Iilll Noun-
tp does not have thu power or lcaal authority Cc reduoe the
annual salary OS the ofrlolal oourt reporter es the 06th Judi-
olal Dlatrlotor change such salary in my mannor.
          Trusting that the foregoing fully awwwe          your
inquiry, PO rwmia

                                            ‘Iowa vsry   trrtly
                                      LiTTam     +3zwmAL OF TW




                An-


                ATTORNEY GENERAL OP TECAS